Citation Nr: 0842988	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO. 04-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, to include plantar fasciitis and pes planus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel






INTRODUCTION

The veteran had active duty from March 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in May 2007.


FINDING OF FACT

A bilateral foot disability, to include plantar fasciitis and 
pes planus, was not manifested during the veteran's active 
duty service or for many years thereafter, nor is a bilateral 
foot disability, to include plantar fasciitis and pes planus, 
otherwise related to the veteran's active duty service.


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral 
foot disability, to include plantar fasciitis and pes planus, 
have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In March 2002, October 2002, July 2005, and June 2007 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating, and earlier effective date 
claims. The letters also advised the veteran of what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.

All the notice was not provided until after the rating 
decision on appeal was issued. In particular, the notice as 
to the information and evidence necessary to establish a 
disability rating and an effective date in the event service 
connection is established was not provided until the June 
2007 letter. However, the veteran was not prejudiced from 
this timing error because the veteran's claim was 
readjudicated in the October 2008 supplemental statement of 
the case. Moreover, in light of the denial of the service 
connection claim in this appeal, the question as to which 
disability rating and effective date to assign has been 
rendered moot. Thus, the Board finds that the essential 
fairness of the adjudication process was not affected by the 
VCAA timing error. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes private medical records and lay statements. 
The veteran's service medical records appear to have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC). In a June 2007 letter, the veteran was advised of 
alternative sources of evidence that could be used to 
substantiate his claim, in accordance with VA's duty to 
notify. See Dixon v. Derwinski, 3 Vet. App.  261, 263-264 
(1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) 
(Remanding claim to the Board to address VA's duty to 
"exercise greater diligence in assisting the appellant with 
the development of evidence in support of his claim where 
medical records were lost while in VA custody.").  

The record reflects that the RO has exhausted all efforts to 
obtain the veteran's military records and that further 
attempts would be futile. In light of these facts, the Board 
finds that VA has made every attempt to locate the veteran's 
service medical records and that further search attempts 
would not prove useful. 

The United States Court of Appeals for Veterans Claims (CAVC) 
has also held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule. O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis 
has been undertaken with this heightened duty in mind. The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. Russo v. Brown, 9 Vet. App. 46, 51 (1996). Further, 
the law provides that the presumed loss or destruction of 
Government records does not create an "adverse presumption" 
against the Government. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) and Cromer v. Nicholson, 19 Vet. App. 215, 
218 (2005); affirmed 455 F.3d 1346 (2006).	

The veteran has not been afforded a VA examination in 
relation to his claim. However, there is no competent 
evidence of foot problems during the veteran's active duty 
service period or for over 30 years after his discharge from 
service. A VA examination will not change this fact. The 
Board finds that the record as it stands includes sufficient 
competent evidence to decide this claim. See 38 C.F.R. 
§ 3.159(c)(4). 

Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim. The record 
reflects that the facts pertinent to the claims have been 
properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.





Analysis

The veteran contends that he has a bilateral foot disability 
that was incurred during active service. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d). 

The record reflects that the veteran was discharged from 
active duty service in 1958. The first evidence of any 
complaints of or treatment for foot problems is not until 
approximately 1999-2000. The veteran has submitted "buddy 
statements" written in 2007 by individuals who claim to have 
known the veteran to have complained of foot pain for seven 
or eight years. This would reflect complaints of foot pain 
beginning in 1999, more than 30 years after the veteran's 
discharge from active duty service. Private medical records 
reflect treatment for foot complaints beginning in 2000, 
approximately 31 years after the veteran's discharge from 
active duty service. 

To the extent that the veteran is now arguing that he had 
continuity of foot complaints from service until present 
time, his contentions are outweighed by the negative post-
service medical evidence. See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

Finally, there is no competent medical evidence of record 
which relates the veteran's current bilateral foot complaints 
and/or diagnoses to his active duty service period.

In light of the lack of in-service foot complaints or 
diagnoses, the long post-service period of time with no 
evidence of complaints or treatment for foot problems, and 
the lack of competent evidence etiologically relating the 
veteran's current foot complaints/diagnoses to his active 
duty service period, the Board finds that the preponderance 
of the evidence weighs against the veteran's claim. It 
follows that entitlement to service connection for a 
bilateral foot disability, to include plantar fasciitis and 
pes planus, is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a bilateral foot disability, to 
include plantar fasciitis and pes planus, is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


